Citation Nr: 1632455	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a fracture of the nose, with septorhinoplasty. 

2.  Entitlement to a compensable disability rating for loss of sense of taste. 

3.  Entitlement to a disability rating in excess of 10 percent for loss of sense of smell. 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied entitlement to a compensable disability rating for residuals of a fracture of the nose, with septorhinoplasty. 

The Veteran testified at a hearing before the undersigned in May 2016, with respect to the claim of entitlement to a compensable rating for residuals of a fracture of the nose, with septorhinoplasty.  A transcript is of record. 

At the May 2016 Board hearing, the Veteran raised the issue of entitlement to TDIU based on the combined effects of his service-connected disabilities.  However, he did not state, and the record does not otherwise suggest, that the nose fracture residuals addressed in this decision (i.e. those not involving loss of sense of smell and taste) result in unemployability.  Rather, he cited loss of sense of smell as a factor, which is an issue that will be addressed separately by the Board.  Accordingly, the evaluation of the nose fracture residuals addressed in this decision does not raise the issue of unemployability.  See 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim is the issue of entitlement to TDIU).  

The issues of entitlement to a compensable disability rating for loss of sense of taste and entitlement to a disability rating in excess of 10 percent for loss of sense of smell are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran underwent a septorhinoplasty for a fractured nose during active service, and underwent revision surgery, described as sinus window surgery, in the late 1980's or early 1990's. 

2. Residuals of the Veteran's fractured nose and septorhinoplasty sinus surgery procedures are manifested by a deviated septum, sinus sensitivity, and having to constantly blow the nose, which can produce blood; they are not manifested by a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side; by loss of part of the nose, loss of part of one ala, or scars with disfigurement; or by chronic sinusitis, including with osteomyelitis, incapacitating episodes requiring bed rest and treatment by a physician, or three or more non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a fracture of the nose, with septorhinoplasty, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.97, Diagnostic Codes 6502, 6504, 6513 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs) and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA and private examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Although the last VA examination was performed in 2010 and the Veteran has reported worsening since that time, the Veteran has submitted letters and treatment records from a private treating physician and nurse practitioner detailing examination findings as recent as March 2015.  These reflect current findings and are sufficient for rating purposes.  See 38 C.F.R. § 3.326(b) and (c) (providing that an examination report from a private institution or a statement from a private physician may be accepted for rating a claim without further examination, if they are adequate for rating purposes).  

There is no evidence indicating that there has been a material change in the severity of the Veteran's nose fracture residuals with history of septorhinoplasty since the March 2015 findings described in a letter by Dr. P. Bailey.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Although a December 2015 letter from Dr. Bailey states that the Veteran reported worsening loss of sense of smell and taste, these conditions are separately rated and are not addressed in this decision.  Accordingly, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Analysis

The Veteran seeks entitlement to a compensable rating for residuals of a nose fracture, with a history of a septorhinoplasty during active service, and revision surgery in the late 1980's or early 1990's.  In a February 2010 written statement, the Veteran related the history of his symptoms and surgical procedures, including a septorhinoplasty during service and, due to complications from that surgery, a second surgery by a civilian doctor in the late 1980's or early 1990's, which was characterized by his current treating physician as sinus window surgery.  (The RO was unsuccessful in obtaining a report of this surgery, and the Veteran has not provided one.)  The Veteran described his current symptoms as extreme sensitivity in the sinuses and having to constantly blow his nose to clear it, which produced blood.  He further stated that he used Beconase to treat his symptoms, which was prescribed in 1989.  

At the May 2016 Board hearing, the Veteran stated that he continuously packed his nose with cotton pads or swabs because of running and bleeding, and always had several handkerchiefs on his person.  He also treated dryness of the nose with KY Jelly, which he would breathe in or "snuffle" and then blow out to moisten his nostrils.  He further stated that a private doctor, P. Bailey, MD, prescribed corticoids to help shrink polyps in his nose, and stated that his doctor attempted to "cauterize [the] veins in [his] nose."  He testified that he had scarring in his nose and was told that the bleeding was caused by the scars.  He stated that when he was out with his wife he could feel blood or dripping from his nose, which was embarrassing and "really affected [his] social life."  

The Board has carefully considered the Veteran's statements and the evidence of record.  For the following reasons, the Board finds that a compensable rating is not warranted. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's residuals of a nose fracture with history of septorhinoplasty have been assigned a noncompensable rating under Diagnostic Code (DC) 6502, which pertains to deviation of the nasal septum.  See 38 C.F.R. § 4.97; see also 38 C.F.R. § 4.31 (2016) (providing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met). 

Under DC 6502, a 10 percent rating is assigned for traumatic deviation of the nasal septum with a 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97.  The VA examination reports and examination findings by Dr. Bailey dating through March 2015 show that the Veteran does not have obstruction of the nasal passages.  Accordingly, the criteria for a compensable rating under DC 6502 are not satisfied.  

The Board has considered the application of other diagnostic codes.  Diagnostic Code 6504 pertains to loss of part of the nose or scars.  38 C.F.R. § 4.97.  Under DC 6504, a 30 percent rating is assigned when loss of part of the nose exposes both nasal passages.  Id.  A 10 percent rating is assigned when there is loss of part of one ala, or other obvious disfigurement.  Id.  Alternatively, scars are to be evaluated under 38 C.F.R. § 4.118, DC 7800 based on disfigurement.  Id., Note.  The Veteran's residuals of the nose fracture and history of septorhinoplasty are not manifested by disfigurement, as shown by the VA examination reports.  Accordingly, this DC is not applicable. 

The Board has also considered the rating criteria applicable to sinusitis.  Ratings for several forms of chronic sinusitis, including frontal (DC 6512) and maxillary (DC 6513) are provided in the General Rating Formula for Sinusitis (Rating Formula).  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  Under the Rating Formula, a 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 30 percent disability rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

For the purposes of the above criteria, the Rating Formula defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id., Note. 

The criteria for a compensable rating for chronic sinusitis are not satisfied or more nearly approximated.  In this regard, the March 2010 VA examination report reflects that an X-ray study showed opacification of the left maxillary antrum with possible air-fluid level suggesting acute maxillary sinusitis.  However, the examiner noted in the report that the Veteran did not have a history of sinusitis, and the Veteran himself has not stated that he has otherwise been diagnosed with sinusitis.  The December 2010 VA examination report likewise states that the Veteran did not have a history of sinusitis.  In a December 2010 addendum to this report, the examiner stated that the Veteran did have tenderness of the frontal and maxillary sinuses, but no evidence of active disease.  The letters by Dr. Bailey dating through December 2015, describe the Veteran's symptoms and examination findings, but make no mention of sinusitis or sinus problems.  A September 2014 private treatment record from R. Morin, a nurse practitioner, reflects a diagnosis of chronic nasal sinus pathology based on the Veteran's reported symptoms of sensitive sinuses, but not based on X-rays or other noted objective clinical findings. 

With regard to current symptoms, the March 2010 VA examination report reflects that the Veteran had nasal irritation, epistaxis (nose bleeds) and sneezing due to sensitivity.  A September 2014 private treatment record reflects that the Veteran reported chronic nasal and sinus issues.  He was diagnosed with chronic nasal sinus pathology by a nurse practitioner.  A December 2014 report of an informal hearing conference with a Decision Review Officer reflects that the Veteran reported bleeding and drainage from his nose, as well as sensitivity, soreness, and achiness.  A March 2015 private treatment record from Dr. Bailey's office notes "a little bit of crusting."

The evidence does not show a diagnosis of chronic sinusitis.  The diagnosis of chronic nasal sinus pathology in the September 2014 treatment record does not necessarily equate to sinusitis and was not based on X-ray findings.  The Veteran's treating physician, Dr. Bailey, who has specifically seen and treated him for his sinus and nasal problems, has not diagnosed sinusitis.  In any event, the evidence does not show that he has had incapacitating episodes as defined by the Rating Formula, or non-incapacitating episodes three or more times a year characterized by headaches, pain, and purulent discharge or crusting.  He has not been diagnosed with osteomyelitis.  Accordingly, the criteria for a compensable rating for sinusitis have not been met or more nearly approximated.  See id.

The Board notes that service connection has been denied for allergies, including rhinitis, claimed as secondary to the Veteran's service-connected nose fracture residuals with septorhinoplasty surgeries, and this issue is not in appellate status.  Moreover, the VA examination findings and examination findings by Dr. Bailey as recent as March 2015, show that the Veteran has not had polyps or greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction of one side.  Thus, the criteria for a compensable rating for allergic or vasomotor rhinitis, or bacterial rhinitis, are not satisfied or more nearly approximated.  See 38 C.F.R. § 4.97, DC's 6522, 6523.  

In his May 2016 hearing testimony, the Veteran stated that he had been prescribed corticosteroids by Dr. Bailey for his nasal polyps.  This statement is not consistent with the letters by Dr. Bailey, the September 2014 treatment record and letter from R. Morin, NP, and the VA examination findings, all of which reflect that examination of the Veteran did not show nasal polyps.  Thus, because the Veteran's testimony is inconsistent with the objective clinical findings, the Board does not find it credible on this issue.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  In any event, and in the alternative, even if the Veteran was treated for nasal polyps, because service connection has not been established for any form of rhinitis, the rating criteria applicable to rhinitis, including those based on the presence of polyps or nasal obstruction, are not applicable.  

The Board has carefully considered the Veteran's statements regarding his symptoms, including sinus sensitivity, continuous nasal running or dripping which requires him to often pack his nose with cotton pads or swabs, bleeding, and having to constantly blow his nose to clear it, which can cause blood, as well as the use of KY Jelly to moisten his nostrils due to dryness.  The Board does not discount or wish to gloss over the discomfort these symptoms cause, as well as the embarrassment and effect on his social life the Veteran has reported.  The rating criteria simply do not compensate for such symptoms; the most closely analogous criteria are those pertaining to sinusitis, and the Board has found that the Veteran's symptoms are not severe enough to more nearly approximate the criteria for a compensable rating under the Rating Formula for sinusitis, as discussed above.  The Veteran has not otherwise described any functional impairment caused by these symptoms.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment).  Accordingly, a compensable rating is not warranted at this time. 

The Board also notes that the Veteran has described more severe symptoms, including difficulty breathing through his nose and a continuously sore throat prior to his revision septorhinoplasty or sinus window surgery in the late 1980's or early 1990's (the surgery has variously been stated to have been performed in 1989 or 1992).  However, the severity of the manifestations of the Veteran's nose fracture residuals at that time are beyond the period currently under appellate review, which only extends to one year prior to the date of claim.  See Francisco, 7 Vet. App. at 58; 38 C.F.R. § 3.400(o)(2).

As discussed above, the issue of whether higher ratings are warranted for loss of sense of smell and taste associated with the nose fracture residuals with septorhinoplasty will be addressed by the Board in a separate decision after the Veteran has had an opportunity to testify at a hearing, as requested by him.

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that this disability has not met or approximated the criteria for a compensable rating at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's nose fracture residuals with history of septorhinoplasty does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

There is no evidence that the Veteran' nose fracture residuals with history of septorhinoplasty has caused marked interference with employment.  At the May 2016 Board hearing, the Veteran testified that it interfered with his employment due to loss of sense of smell.  The issue of entitlement to a higher rating, including on an extraschedular basis, for loss of sense of smell is not addressed in this decision, for the reasons explained above.  The Veteran has not stated, and there is no evidence suggesting, that his nose fracture residuals otherwise markedly interfered with employment or have required frequent periods of hospitalization.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  Accordingly, because the second step of the inquiry is not satisfied, extraschedular referral is not warranted. 

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  As there is no evidence of marked interference with employment or frequent periods of hospitalization due to the Veteran's nose fracture residuals, this issue is moot.  Thun, 22 Vet. App. at 114.  The Board also notes that there is no evidence suggesting that the Veteran's sinus sensitivity, frequent blowing of the nose to clear it, frequent running and dripping of the nose, nose bleeds, and dryness of the nostrils are made worse or more disabling or otherwise result in an exceptional or unusual disability picture due to the effects of other service-connected disabilities, including posttraumatic stress disorder, loss of sense of smell, and loss of sense of taste, such as to render impractical application of the schedular criteria.  Accordingly, referral for extraschedular consideration is not warranted.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for residuals of a fracture of the nose with septorhinoplasty is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable rating for residuals of a fracture of the nose, with septorhinoplasty, is denied. 


REMAND

The Board notes that the Veteran recently perfected an appeal of the ratings assigned service-connected loss of sense of smell and loss of sense of taste.  See VA Form 9, dated June 22, 2016.  These issues have been certified on appeal to the Board.  See VA Form 8, dated July 18, 2016.  In his June 2016 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  A hearing has not yet been held on these issues.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board of Veterans' Appeals hearing in the format of his choosing at the earliest available opportunity, on the issues of the ratings assigned for his service-connected loss of sense of smell and loss of sense of taste (to include a TDIU, if applicable).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


